Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
According to claim 10, based on the identified pose information of the image output device, the recited “server” calculates center coordinates of a display region on the adjusted image and extracts a partial image corresponding to the calculated center coordinates of the display region from the adjusted image.
As described in some non-limiting embodiments of the instant application, as shown in FIG. 13, the pico-projector 200 detects its pose (S310). The pose information detected at step S310 is transmitted to the content server 100 in real time. Then, the content server 100 calculates a display region to which the pico-projector 200 will project an image, based on the pose received at step S310 (S320). That is, the content server 100 ... specifically, calculates center coordinates of the display region. Next, the content server 100 extracts a partial image corresponding to the display region calculated at step S320 from a full image (S330). The partial image extracted at step S330 is transmitted to the pico-projector 200 (see FIG. 13 of the instant application and paragraphs [0052-0054] of the Specification as originally filed).
Satake Applicants previously argued that Satake fails to teach the claimed feature “calculate, based on the identified pose information of the image output device, center coordinates of a display region on the adjusted image” of claim 10. In Response to Arguments, the Office alleged “while Satake is not calculating a center coordinate of the display region for Fig. 6 and 12, it is still calculating which portion of the image to display based on coordinate and sizing information. While a slightly different embodiment, Fig. 13 does based the display on a center coordinate. The combination of the two embodiments teaches the amended limitation” (see the Office Action, page 4). Applicants respectfully disagree.
In Satake, Satake clearly discloses “a moving point S movable with respect to the map image PM is displayed together with the map image PM. The moving point S indicates a moving object moving over the map image PM. The projected-image changing unit 22e provided in the processing unit 22 of the mobile electronic device 1 illustrated in FIG. 3 can move the moving point S over the map image PM and execute simulation of a case, for example, where the moving object reaches the destination from the departure point. In this case, the image, of the map image PM, projected to the image projection target is changed according to the movement of the moving point S” (see paragraph [0099] of Satake). That is, Satake merely explains that the projected-image changing unit 22e can be handled as a “computer mouse” for moving the moving point S over the map image PM.
Thus, Satake clearly fails to disclose or teach the claimed feature “calculate, based on the identified pose information of the image output device, center coordinates of a display region on the adjusted image” of claim 10.
Examiner replies that:
Applicants arguments are not found persuasive. 
As previously noted, Satake as shown in Fig. 6 changes the portion of the projected image based on the device position [0069] and Fig. 12 shows a similar display using a map. This is calculating, based on the pose information, coordinates of a display 
In Fig. 13, “In this case, the projection area PA continuously moves as the moving point S moves. As a result, the image projected to the projection area PA is continuously changed to different portions of the map image PM. That is, the moving point S is projected so as to move over the map image PM together with the projection area PA in a state as if the moving point S is almost fixed to a predetermined position in the projection area PA.” and as such the center coordinates have been calculated. The combination of the two embodiments teaches the amended limitation. 
In the alternative, applicants “center coordinates” may simply be the entire viewing region, where the coordinates are for the rectangular shape which is to be displayed. The claims do not require a specific single center point. As shown in Fig. 12, the rectangular display region coordinates are tied with the image to extract a partial image. The coordinates identify the center of this region which is to be displayed. Therefore the pose is used to identify a displayed area (with the edges the coordinates), which is extracted from the larger image.
Satake further discloses an optical axis (See Fig. 7A and 7B) Z11 and Z12, which is the center of the image. When the center point is changed, a coordinate system is used to determine what is displayed. As shown in Fig. 7A and 7B “[0078] Next, as illustrated in FIG. 7B, a case, in which the mobile electronic device 1 is rotated in the direction of arrow M at that position and the projector 34 is inclined from the state where the projector 34 and the image projection target face each other, is assumed. In this case, the projector 34 moves at almost the same position, the optical axis of the projector 34 is changed from Z11 to Z12, and an angle (projector inclined angle) formed by the optical axis Z11 and the optical axis Z12 becomes .phi.. In this state, a spot A (Xa, Ya) on the image P1 projected to the image projection target does not move on the projection plane of the image projection target. However, the spot A moves to a spot B (Xb, Yb) between the image P1 and the image P2 actually projected by the projector 34. At this 
Through the teaches noted above, Satake discloses “calculate, based on the identified pose information of the image output device, center coordinates of a display region on the adjusted image”. 
Applicant argues:
The Office further alleged that Wang teaches the claimed feature “calculate, based on the identified pose information of the image output device, center coordinates of a display region on the adjusted image” by citing paragraph [0025] of Wang (see the Office Action, pp 5, 14, and 15).
Wang cannot be relied on in the manner the Office suggested. Wang discusses that the alert system 10 could download from the database 30b and over the network 24 the portion of the map database 30b relating to the geographic area 28 surrounding the location of the wireless device 22 (e.g., a 10 mile radius), for storage in the device's memory 60 ... In either case, the correlation of location data (e.g., GPS coordinate data in terms of longitude and latitude) to a map database for purposes of determining nearby geographical features such as the identity of a roadway 20 is well known in the art. (see paragraph [0025] of Wang). Wang's alarm system is downloading the portion of a map database using GPS coordinate data provided by a satellite-based radionavigation system. That is, Wang's alarm system does not need to calculate the center coordinates for downloading the portion of a map database.
Wang, therefore, also fails to disclose or teach the claimed feature “calculate, based on the identified pose information of the image output device, center coordinates of a display region on the adjusted image” and “extract a partial image corresponding to the calculated center coordinates of the display region from the adjusted image” of claim 10.
Examiner replies that:

Examiner Note:
Examiner is available for interviews to determine and discuss limitations that would overcome the current prior art. See Conclusion for contact information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake U.S. Patent/PG Publication 20100069308 in view of Su, U.S. Patent No. 20130271496 and Wang U.S. Patent/PG Publication 20100069308 20070115113.
Regarding claim 8:
 The method of claim 11, has all of its limitations taught by Satake in view of Su. Satake further teaches  wherein the image output device is an image projector (Satake: [0066] FIG. 4 is an explanatory diagram illustrating a state in which an image is drawn by the projector of the mobile electronic device illustrated in FIG. 1. ).
Regarding claim 9:
 The method of claim 11, has all of its limitations taught by Satake in view of Su. Satake further teaches  wherein the image output device is of a mobile type (Satake: [0066] FIG. 4 is an explanatory diagram illustrating a state in which an image is drawn by the projector of the mobile electronic device illustrated in FIG. 1. ). 
Regarding claim 10:
   (Currently Amended) An image display system comprising: 
 an image output device configured to identify a pose of the image output device (Satake [0094] At Step S102, the condition determining unit 22c of the processing unit 22 illustrated in FIG. 3 determines whether the projector 34 in the mobile electronic device 1 moves, that is, whether the attitude of the projector 34 (mobile electronic device 1) is changed or the projector 34 is moved. In the present embodiment, the movement of the projector 34 is used as information (change information) for changing the image projected by the projector, and therefore it is determined at Step S102 whether the projector 34 is moved. In the present embodiment, the change information is information for a movement of the image projector. [0095] If it is determined as No at Step S102, the present control is ended. If it is determined as Yes at Step S102, then the process proceeds to Step S103. At Step S103, the attitude/position computing unit 22d of the processing unit 22 illustrated in FIG. 3 determines a movement amount (movement distance Ldot) and a movement direction of the projection area of the projector 34 at this time based on the movement of the projector 34 (mobile electronic device 1), more specifically, based on its movement distance and movement direction.).
and transmit identified pose information of the image output device (Satake [0081] A projector inclined angle .phi. is calculated by the attitude/position computing unit 22d based on the value of acceleration (acceleration of the mobile electronic device 1) of the projector 34 detected by the acceleration sensor 38 illustrated in FIG. 3. A movement direction of the image projected to the image projection target is also calculated by the attitude/position computing unit 22d based on the information for the acceleration of the projector 34 detected by the acceleration sensor 38 illustrated in FIG. 3. In the present embodiment, the acceleration sensor 38 is a triaxial acceleration sensor. As explained above, the acceleration sensor 38 detects a movement distance and a movement direction.)
wherein the identified pose information comprises a direction of the image output device (Satake: [0077] The state where the projector 34 and the image projection target face each other may be previously stored in the storage unit 24 as an initial position, and thus a distance and a direction of moving the projection area of the projector 34 are determined based on the initial position. The initial position may be reset as required according to the movement of the projector 34 (mobile electronic device 1).).
 and a server configured to:
  receive the identified pose information of the image output device (Satake [0056] In the present embodiment, the processing unit 22 includes a projector controller 22a, an image processor 22b, a condition determining unit 22c, an attitude/position computing unit 22d, and a projected-image changing unit 22e. Hardware resources including the processing unit 22 and the storage unit 24 perform each task allocated by the processing unit 22, and thus functions respectively provided in the projector controller 22a, the image processor 22b, the condition determining unit 22c, the attitude/position computing unit 22d, and the projected-image changing unit 22e are implemented. The task mentioned here represents a unit of processing in which some processes cannot be simultaneously executed, of all processes performed by the application software or of processes performed by the same application software.)
 adjust a magnification of an image: (Satake: [0128] During the change and the process of the original image, for example, the original image may be displayed on the display 2. For example, when the original image "A to I" is displayed on the display 2, by reducing the size of the original image "A to I" or moving the display position thereof (scrolling the screen), out of the entire image, the range is enlarged so that "A to R" may be displayed or the range is changed so that "J to R" may be displayed, and a new range displayed on the display 2 may be set as the original image.).
 calculate based on the identified pose information of the image output device, (Satake: [0127]-[0129] FIG. 24 is a diagram for explaining a modification example of the method for changing an image projected by the projector provided in the mobile electronic device. In the explanation, the case of projecting a part of image of the original image is mainly described, however, a range of the original image may be changed or processed. For example, in FIG. 16, the original image is an image where "A to I" appear, however, the original image (the image on the display 2) "A to I" may be a part of an entire image with "A to Z" described thereon. Instead of the original image "A to I" displayed on the display 2, a new image "J to R" may be set as the original image as illustrated in FIG. 24. ).
center coordinates a display region on the adjusted image (Satake [0102]: In this case, the projection area PA continuously moves as the moving point S moves. As a result, the image projected to the projection area PA is continuously changed to different portions of the map image PM. That is, the moving point S is projected so as to move over the map image PM together with the projection area PA in a state as if the moving point S is almost fixed to a predetermined position in the projection area PA. By doing in this manner, the map image PM around the moving object is continuously displayed)
 extract a partial image corresponding to the calculated display region from the image (Satake: [0127]-[0129] FIG. 24 is a diagram for explaining a modification example of the method for changing an image projected by the projector provided in the mobile electronic device. In the explanation, the case of projecting a part of image of the original image is mainly described, however, a range of the original image may be changed or processed. For example, in FIG. 16, the original image is an image where "A to I" appear, however, the original image (the image on the display 2) "A to I" may be a part of an entire image with "A to Z" described thereon. Instead of the original image "A to I" displayed on the display 2, a new image "J to R" may be set as the original image as illustrated in FIG. 24. ).
 and transmit the extracted partial image to the image output device  (Satake [0095]: Next, the process proceeds to Step S104, where the projected-image changing unit 22e of the processing unit 22 illustrated in FIG. 3 moves the projection area of the projector 34 based on the movement amount and the movement direction determined at Step S103, and causes the projector 34 to project an image, different from the image in the projection area before the movement, into a projection area after the movement.).
Satake discloses the above elements in several embodiments.  Satake discloses moving a projector and display a portion of an image (Fig. 12) and separately taking a portion of an image based upon a center coordinate (Fig 13). With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Satake does not expressly disclose transmitting pose through a network, although they teach a base station, where wireless information is sent between the base station and projector (Satake [0059] and [0114]). In a related field of endeavor, Su teaches:
and transmit identified pose information of the image output device over a network:  and a server configured to:  receive the identified pose information of the image output device through the network: (Su [0011] The angle sensor is configured to sense an angle difference value generated while the first orientation of the projector is changed to a second orientation, and to generate an angle signal according to the angle difference value. The transceiver transmits the angle signal to the server so that the server generates a rotated image signal according to the angle signal and the initial image signal. The transceiver receives the rotated image signal from the server. The image converter generates a rotated image according to the rotated image signal. The projecting module projects the rotated image at the second orientation of the projector, and the rotated image and the initial image have the same image aspect._
Therefore, it would have been obvious before the effective filing date of the claimed invention to transmit across a network as taught by Su. The rationale for doing so would have been that it is a simple substitution where Satake obtains the information and sends it across the device and Su obtains the information and sends it across the network, where in both sensors are obtaining information and sending it to be processed to generate the output image. Therefore it would have been obvious to combine Su with Satake to obtain the invention.
Satake discloses center coordinates and a partial image as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Wang teaches:
calculate based on the identified pose information of the image output device, center coordinates a display region on the adjusted image extract a partial image corresponding to the calculated display region from the image and transmit the generated partial image to the image output device through the network (Wang [0025] Alternatively, the alert system 10 could download from the database 30b and over the network 24 the portion of the map database 30b relating to the geographic area 28 surrounding the location of the wireless device 22 (e.g., a 10 mile radius), for storage in the device's memory 60. The contents of any downloaded data could be refreshed or updated automatically periodically, or based on when the wireless device travels into new areas, including possibly factoring in the vehicle's speed S.)
 Therefore, it would have been obvious before the effective filing date of the claimed invention to receive from a network a portion of data based upon a calculated central position as taught by Wang. The rationale for doing so would have been that it is a simple substitution where Satake is displaying a portion of a larger image (but is not explicitly using center coordinates) or displaying based on central coordinates (but not using pose) and Wang describes combining to use pose (vehicle movement), center coordinates (vehicle coordinates), and downloading a portion of an image from the server, where both Satake and Wang use the same elements, there is merely a substitution of which elements are used together. Therefore it would have been obvious to combine Wang with Satake to obtain the invention.
Regarding claim 11:
 An image display method the method performed by an image output device configured to communicate with a content server  comprising: 
 identifying a pose of an image output device (Satake [0094] At Step S102, the condition determining unit 22c of the processing unit 22 illustrated in FIG. 3 determines whether the projector 34 in the mobile electronic device 1 moves, that is, whether the attitude of the projector 34 (mobile electronic device 1) is changed or the projector 34 is moved. In the present embodiment, the movement of the projector 34 is used as information (change information) for changing the image projected by the projector, and therefore it is determined at Step S102 whether the projector 34 is moved. In the present embodiment, the change information is information for a movement of the image projector. [0095] If it is determined as No at Step S102, the present control is ended. If it is determined as Yes at Step S102, then the process proceeds to Step S103. At Step S103, the attitude/position computing unit 22d of the processing unit 22 illustrated in FIG. 3 determines a movement amount (movement distance Ldot) and a movement direction of the projection area of the projector 34 at this time based on the movement of the projector 34 (mobile electronic device 1), more specifically, based on its movement distance and movement direction.).
 transmitting,  receiving, from the content server  (Satake [0052] FIG. 3 is a block diagram illustrating a schematic configuration of functions of the mobile electronic device illustrated in FIG. 1 and FIG. 2. As illustrated in FIG. 3, the mobile electronic device 1 includes a processing unit 22, a storage unit 24, a transmitting/receiving unit 26, the operating unit 13, a sound processor 30, a display unit 32, the projector 34, the distance sensor 36, and an acceleration sensor 38 being a movement detector. The processing unit 22 includes a function of integrally controlling an entire operation of the mobile electronic device 1. That is, the processing unit 22 controls the operations of the transmitting/receiving unit 26, the sound processor 30, and the display unit 32 and the like so that various processes of the mobile electronic device 1 are executed in an appropriate procedure according to an operation through the operating unit 13 and software stored in the storage unit 24 of the mobile electronic device 1.) since data is obtained from sensors, sent to the processor (server) for calculation, then data is sent to the next area. The claim does not specifically require a remote server, and the mobile device may act as a server. 
a partial image generated from a full image on the basis of the pose of the image output device (Satake: [0127]-[0129] FIG. 24 is a diagram for explaining a modification example of the method for changing an image projected by the projector provided in the mobile electronic device. In the explanation, the case of projecting a part of image of the original image is mainly described, however, a range of the original image may be changed or processed. For example, in FIG. 16, the original image is an image where "A to I" appear, however, the original image (the image on the display 2) "A to I" may be a part of an entire image with "A to Z" described thereon. Instead of the original image "A to I" displayed on the display 2, a new image "J to R" may be set as the original image as illustrated in FIG. 24. ).
 and outputting the received partial image (Satake [0095]: Next, the process proceeds to Step S104, where the projected-image changing unit 22e of the processing unit 22 illustrated in FIG. 3 moves the projection area of the projector 34 based on the movement amount and the movement direction determined at Step S103, and causes the projector 34 to project an image, different from the image in the projection area before the movement, into a projection area after the movement.).
wherein the partial image is generated from the image by calculating center coordinates of the partial image (Satake [0102]: In this case, the projection area PA continuously moves as the moving point S moves. As a result, the image projected to the projection area PA is continuously changed to different portions of the map image PM. That is, the moving point S is projected so as to move over the map image PM together with the projection area PA in a state as if the moving point S is almost fixed to a predetermined position in the projection area PA. By doing in this manner, the map image PM around the moving object is continuously displayed)
based on the identified pose information of the image output device. (Satake: [0127]-[0129] FIG. 24 is a diagram for explaining a modification example of the method for changing an image projected by the projector provided in the mobile electronic device. In the explanation, the case of projecting a part of image of the original image is mainly described, however, a range of the original image may be changed or processed. For example, in FIG. 16, the original image is an image where "A to I" appear, however, the original image (the image on the display 2) "A to I" may be a part of an entire image with "A to Z" described thereon. Instead of the original image "A to I" displayed on the display 2, a new image "J to R" may be set as the original image as illustrated in FIG. 24. ).
Satake discloses the above elements in several embodiments.  Satake discloses moving a projector and display a portion of an image (Fig. 12) and separately taking a 
Satake does not expressly disclose transmitting pose through a network, although they teach a base station, where wireless information is sent between the base station and projector (Satake [0059] and [0114]). In a related field of endeavor, Su teaches:
through a network;  (Su [0011] The angle sensor is configured to sense an angle difference value generated while the first orientation of the projector is changed to a second orientation, and to generate an angle signal according to the angle difference value. The transceiver transmits the angle signal to the server so that the server generates a rotated image signal according to the angle signal and the initial image signal. The transceiver receives the rotated image signal from the server. The image converter generates a rotated image according to the rotated image signal. The projecting module projects the rotated image at the second orientation of the projector, and the rotated image and the initial image have the same image aspect._
Therefore, it would have been obvious before the effective filing date of the claimed invention to transmit across a network as taught by Su. The rationale for doing so would have been that it is a simple substitution where Satake obtains the information and sends it across the device and Su obtains the information and sends it across the network, where in both sensors are obtaining information and sending it to be processed to generate the output image. Therefore it would have been obvious to combine Su with Satake to obtain the invention.

wherein the partial image is generated from the image by calculating center coordinates of the partial image based on the identified pose information of the image output device  (Wang [0025] Alternatively, the alert system 10 could download from the database 30b and over the network 24 the portion of the map database 30b relating to the geographic area 28 surrounding the location of the wireless device 22 (e.g., a 10 mile radius), for storage in the device's memory 60. The contents of any downloaded data could be refreshed or updated automatically periodically, or based on when the wireless device travels into new areas, including possibly factoring in the vehicle's speed S.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to receive from a network a portion of data based upon a calculated central position as taught by Wang. The rationale for doing so would have been that it is a simple substitution where Satake is displaying a portion of a larger image (but is not explicitly using center coordinates) or displaying based on central coordinates (but not using pose) and Wang describes combining to use pose (vehicle movement), center coordinates (vehicle coordinates), and downloading a portion of an image from the server, where both Satake and Wang use the same elements, there is merely a substitution of which elements are used together. Therefore it would have been obvious to combine Wang with Satake to obtain the invention.
Regarding claim 12:
The claim is a/an parallel version of claim 11. As such it is rejected under the same teachings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barry Drennan can be reached on (571) 270-7262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2618